Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 27-56 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 27, 36, 43, 50, and 51, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-13, dated 4/26/2022) were persuasive and overcome the 35 U.S.C. 112(b) rejections. 
Independent Claims 27, 36, 43, 50, and 51 recite limitations that include, inter alia, a legged mobile robot of a fleet of interacting autonomous legged mobile robots and/or a method for operating a sorting system using a legged mobile robot of a fleet of interacting autonomous legged mobile robots, comprising:
a control unit, which is configured for providing control instructions for controlling the mobile robot,
wherein a set of robot-specific control instructions is generated autonomously and locally on each of the mobile robot of the fleet of robots for the respective mobile robot for gripping processed parts from a working table and for transporting the gripped processed parts to a target destination in a cooperating manner;
a sensor system with first sensors for coordinated navigation with other mobile robots (MR) of the fleet and with second sensors for gripping;
a network interface to a network for communication with other mobile robots; and
a gripping and movement unit for gripping at least one processed part from the working table and for moving the mobile robot for sorting the gripped processed part to a target destination.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 9, 2022